 

~`.. ".a

AO 93 (rev. 11/1`3) Search and Seizure Wan'ant

UNITED STATES DISTRICT COURT

for the
Eastem District of Wisconsin
In the Matter of the Search of:

` One 2015 Chevrolet Silverado Pick-Up Truck, black in color,

)
) .
bearing Michigan license plates of CMG5797, VIN # ) Cas¢ No_ lQ f g 3 L/ M (NT>
)
)
)

1GCVKREC2FZ199662, located at 4725 W. Electric
Avenue, West Milwaukee, WI (DEA), listing to Gordon
F loyd Gould, 318 N. 4 Street, Manistique, MI 49854-1029.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastem District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YE(/)y.RE COMMANDED to execute this warrant ON OR BEFORE _Q‘=?_&E£_&(¢¢_Agwm re exceed 14 days)
n the daytime between 6:00 a.m. and 10:00 p.m. l:l at any time in the day or ight because good cause has been established.
Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Hon. Nancy Joseph
(Um`ted States Magistrate Judge)

l:l Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (eheek the appropriate bax)

 

l:lfor days (not to exceed 30) l:l until, the facts justifying, the later specific date of
Date and time issued: o'l d '%(. Lvé w
§§ @ p.,~.,.] g%"g"“'“'%
City and State: Milwaukee, Wisconsin Hon. Nancy Joseph ’ , U.S.»Ma,<zistrate Judve

 

 

CaSe 2216-mj-00894-N.] Filed 01/24/19 Pagel’_'ri'@‘fd@/a"@@'(dt?hi¥ent 2

 

 

AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

/&'XZV/Lf @J) ¢9§%>’,//./¢ @ //"¢/Xe/~r L@£/ emma/sa

Inventory made in the presence of:

 

Inventory of the property taken and/or name of any person(s) seized:

d Ce//w./e/ é/éeéad
“ Dow/MVV/S

‘@w/L/ éQOQ ,
~ /i/ fay/w /,VO/ if/WU mp /W)f/`j%’/‘@-

 

Certification

 

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: Q/ l/Z(////j7 /\>%%,¢

L/ Executing'/ojic}/’ygignature

//Ah WW 7515/¢€ M/

P/i ited name and title

Subscribed, sworn to, and returned before me this date:

Date: //)’¢//7 1 " ' ‘.
7 ( / \» vmedwagmwudge

    

 

 

 

Case 2:16-mj-00894-N.] Filed 01/24/19 Page 2 of 5 Document 2

 

 

 

 

ATI`ACH]V[ENT A

The property to be searched is:

Gne 2015 Chevrolet Silverado Pick-Up Truck, black in color, bearing

Michigan license plates of CMG5797, VlN # 1GCVKREC2FZ199662, located b

at 4725 W. Electric Avenue, West Milwaukee, WI (DEA), listing to Gordon
` Floyd Gould, 318 N. 4 Street, Manistique, MI 49854-1029. _

Case 2:16-mj-00894-N.] Filed 01/24/19 Page 3 of 5 Document 2

 

 

ATTACHMENT B

Items To Be Seized

Marijuana,‘ controlled substances, and paraphernalia associated With the
manufacture and distribution of controlled substances including but not limited
to materials and items used for packaging, processing, weighing, and distributing
controlled substances

Duffel, canvas bags, suitcases, safes, or other containers to hold or transport
controlled substances and drug trafficking related items and proceeds. f
Proceeds of drug trafficking activities, such as United States currency, precious
metals, financial instruments, and jewelry,'and documents and deeds reflecting
the purchase or lease of real estate, vehicles, precious metals, jewelry or other items
obtained With the proceeds from drug trafficking activities

Firearms, ammunition, magazines, gun boxes, firearm purchase records or
receipts, and other paraphernalia associated with firearms. '

Bank account records, loan documents, wire transfer records, money order
receipts, postal express mail envelopes, bank statements, safe deposit box keys and
records, money containers, financial records and notes showing payment, receipt,
Concealment, transfer, or movement of money generated from the sale of
controlled substances, or financial transactions related to the trafficking of
controlled substances

Drug or money ledgers, drug distribution or customer ]ists, drug supplier lists,
correspondence, notations, logs, receipts, journals, books, records( and other
documents noting the price, quantity, and/ or times when controlled substances
were obtained, transferred, sold, distributed, and / or concealed

Personal telephone books, address books, telephone bills, photographs, letters,
cables, telegrams, facsimiles, personal notes, receipts, documents and other items

or lists reflecting names, addresses, purchases, telephone numbers, addresses and

Case 2:16-mj-00894-N.] Filed 01/24/19 Page 4 of 5 Document 2

 

 

10.

11.

12.

communications regarding illegal activities among and between members and _
associates involved in drug trafficking activities

Records of off-site storage locations, including but not limited to safe-deposit box
keys and records, and records and receipts and rental agreements for storage
facilities

Cellular telephones, Smartphones, pagers, text messaging systems and other
communication devices, and any and all records associated with such
communications services used to commit drug trafficking offenses

.Records, items and documents reflecting travel for the purpose of participating in
drug trafficking activities, such as passports, airline tickets, bus tickets, Vehicle
rental receipts, credit card receipts, taxi cab receipts, hotel and restaurant receipts, l
canceled checks, maps, and records of long distance calls reflecting travel.

lndicia of occupancy, residency or ownership of the premises and things described
in the warrant, including utility bills, telephone bills, loan payment receipts, rent
receipts, trust d deeds, lease or rental agreements, addressed envelopes, escrow
documents and keys t t

Photographs, Videotapes or other depictions of assets, firearms, coconspirators or

controlled substances

Case 2:16-mj-00894-N.] Filed'Ol/24/19 Page50f5 DocumentZ

 

